Citation Nr: 0932318	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  05-35 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, secondary to service-connected bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991, and from December 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
left shoulder disability, secondary to his service-connected 
bilateral knee disabilities.  The Board remanded the claim 
for additional development in August 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In August 2008, the Board remanded the claim for the purpose 
of ascertaining whether the July 2003 fall in which the 
Veteran injured his left shoulder was caused by his service-
connected bilateral knee disabilities.

The Veteran underwent VA examination in November 2008, as a 
result of which the examiner determined that it was less 
likely than not that the fall was caused by the Veteran's 
service-connected knee disabilities.  The examiner reasoned 
that because there was no objective evidence of weakness of 
the knees, and the Veteran's reflexes should have prevented 
him from falling, it was unlikely that the fall was related 
to his knees.

In rendering this opinion, the examiner did not consider the 
Veteran's statements regarding his knees having given out 
while on the stairs, his general history of instability of 
the knees, or that he experiences frequent giving way of his 
knees.  Nor does it appear that the examiner considered the 
treatment records demonstrating that he has an uneven gait 
pattern as a result of his knees, and that he has reported 
difficulty both ascending and descending stairs.  It appears 
that the examiner instead relied solely upon clinical 
evidence obtained at the time of the November 2008 
examination.  Because the examiner did not consider the 
history provided by the Veteran, the opinion is inadequate 
and a remand for an additional opinion is necessary.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and instead 
relied on the absence of service medical records to provide a 
negative opinion).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints 
examination for the purpose of 
ascertaining the etiology of his left 
shoulder disability.  The claims file 
must be made available to and be 
reviewed by the examiner and the 
examination report should note that the 
claims file was reviewed.  The examiner 
should provide the rationale for the 
opinions provided.  The examiner should 
specifically opine as to the following:  

a.  Is it as likely as not (50 
percent probability or greater) 
that any current disorder of the 
left shoulder first manifested 
during the Veteran's active 
service, or is otherwise related to 
the Veteran's active service?  

b.  Is it as likely as not (50 
percent probability or greater) 
that any current disorder of the 
left shoulder is proximately due to 
his service-connected bilateral 
knee disabilities?  In this regard, 
the examiner should consider the 
Veteran's statements regarding the 
July 2003 injury in which he fell 
down the stairs, and the treatment 
records demonstrating instability 
of the knees.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (holding 
that an examination was inadequate 
where the examiner did not comment 
on the veteran's report of in-
service injury but relied on the 
service medical records to provide 
a negative opinion).  

2.  Then, readjudicate the merits of 
the claim for service connection for a 
left shoulder disability secondary to 
the service-connected bilateral knee 
disabilities.  If action remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




